UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1638


STEPHEN INGRAM,

                  Plaintiff – Appellant,

          v.

WAKE COUNTY GOVERNMENT, WAKE COUNTY HUMAN SERVICES; JACK H.
ROGERS, III, Wake County Human Services Division Director,
in his official and individual capacity; LILLIAN OVERTON,
Wake County Human Services Program Manager, in her official
and individual capacity; LEWIS D. JACKSON, JR., Wake County
Human Services Supervisor I, in his official and individual
capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:08-cv-00078-FL)


Submitted:   October 5, 2011                 Decided:   October 20, 2011


Before AGEE and      DIAZ,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Ingram, Appellant Pro Se.    Roger A. Askew, WAKE COUNTY
ATTORNEY’S OFFICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen    Ingram       appeals     the   district        court’s   orders

granting     Defendants’      request    for      sanctions      and    enjoining     him

from     directly      contacting       Defendants         and     their     employees,

granting in part and denying in part his motion for an extension

of time to file a response to Defendants’ motion for summary

judgment,     and   adopting     the    recommendation           of    the   magistrate

judge and granting summary judgment to Defendants in his civil

rights action.

             On appeal, we confine our review to the issues raised

in the Appellant’s brief.               See 4th Cir. R. 34(b).                   Because

Ingram’s informal brief does not challenge the bases for the

district court’s orders granting in part and denying in part his

motion for an extension of time and adopting the recommendation

of     the   magistrate      judge    and       granting    summary        judgment   to

Defendants, Ingram has waived appellate review of those orders.

With respect to the district court’s order granting Defendants’

request for sanctions, we have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

orders.       Ingram    v.    Wake     Cnty.      Gov’t,     No.      5:08-cv-00078-FL

(E.D.N.C. Jan. 5, 2009; Nov. 3, 2009; Apr. 8 & 9, 2010).

             We deny Ingram’s motions to mediate, to participate in

oral argument, and to appoint counsel, and dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  3